Citation Nr: 0124910	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental disorder. 

(The issue of whether achievement of the veteran's vocational 
goal is reasonably feasible for purposes of entitlement to 
vocational rehabilitation and training under Chapter 31, 
Title 38, United States Code, is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960, from October 1960 to August 1972, and from 
September 1972 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO) that denied the veteran's 
claim of entitlement to dental treatment based on dental 
trauma during military service.  At a February 1998 personal 
video hearing before the undersigned member of the Board, the 
veteran clarified the underlying basis of his claim.  
Specifically, he claims that the loss of teeth is a side 
effect of medication prescribed for his service-connected 
psychiatric disability. 

In September 1999, the Board remanded this matter for further 
development and adjudication.  


FINDINGS OF FACT

1.  The veteran does not suffer from a dental disorder for 
which VA compensation can be paid.

2.  The veteran is service-connected for, among other things, 
a psychiatric disorder, which is rated as 100 percent 
disabling; he is therefore eligible for dental treatment. 



CONCLUSION OF LAW

There is no appeal over which the Board has jurisdiction.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted by the Board in the September 1999 remand, the 
veteran has been treated for a number of years by the VA for 
dental conditions, including restoration of his teeth with 
fixed prosthetic procedures.  In November 1990 he was noted 
by a private physician to have rampant caries throughout his 
mouth due to poor resistance, medication-induced dry mouth 
and diet.  In March 1991 the veteran was examined by another 
dentist who also noted that he had excessive caries 
throughout his mouth; it was opined that the veteran's dental 
condition was probably the result of his hypoglycemia and 
coincident excessive sugar intake, which he indicated 
amounted to five pounds of sugar a week.

A review of the veteran's dental history by a VA staff 
prosthodontist disclosed that he had a succession of 
restorative visits.  It was noted that he had numerous 
episodes of recurrent decay with failure due to drug-induced 
xerostomia, rampant caries, poor oral hygiene, elevated sugar 
intake, smoking, dental abscesses and dry sockets post 
extractions with well-documented poor healing.  Clinical 
findings at the time revealed that the veteran had stable and 
functional maxillary and mandibular complete dentures.  The 
veteran related that he had no problems with chewing or 
speaking from the standpoint of denture use.  

The Board notes during the pendency of this appeal, VA 
regulations regarding dental disorders were revised, 
effective June 8, 1999.  See 64 Fed. Reg. 30392 (June 8, 
1999).  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Regulations in effect when this claim was filed by the 
veteran provided that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  See 38 C.F.R. § 
4.149 (1998).  

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  Dental 
disabilities which may be awarded compensable disability 
ratings are now set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss or the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  Hence, the 
Board need not determine which version of the regulations is 
more favorable to the facts in this case.  Cf. Karnas, 1 Vet. 
App. at 313.  

That being said, the Board notes that the veteran is already 
eligible for any needed dental treatment because he has a 
service-connected disability rated at 100 percent.  See 
38 C.F.R. § 17.161(h) ("Class IV") (2000).

The veteran is, in effect, entitled to receive (or is 
receiving, or has received) the exact same benefits for his 
dental disorder (i.e. treatment) as if the disorder was 
service-connected.  As such, there is nothing for the Board 
to adjudicate in this regard, and the appeal is dismissed.  


ORDER

The appeal is dismissed.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

